Title: From John Adams to John Adams, 20 November 1824
From: Adams, John
To: Adams, John



My dear Grandson,
Quincy 20th: November 1824.

Your No 42 has given me pleasure like the rest. I ought to thank you for your assiduity in giving me kind entertainment in so great a number of letters. As you have all the Newspapers, you have all the news that we have and more. New England has settled down in calm satisfaction with her own vote. The circumstance you mentioned of Quincy & Braintree and their unanimnity has delighted me as well as you; and you might have added Weymouth & Milton for there, there were only three exceptions
So perfectly concurrent in the four nearest towns, where your Father has been known from his cradle, and all his connexions before him and since him, is a very pleasing circumstance. I hope your Uncle’s health will be perfectly restored as I hope your Mother’s is. Mr: & Mrs Boylston & Mr Charles did me the favour to dine with me on the 30th: of October and the whole company appeared to be very joyous and happy; and I was as much so as my nature and state could bear. We had Mr Whitney and Son & Mr Brooks who, was a son of the thirtieth of October, and the Clergymen were as cheerful as any body, but this poor frame is so broken as hardly to hold another year. The change of King in France has been with as little difficulty as the change of a minister is made in most countries and with infinitely less than a head of department is made in this country. I am very glad that Elizabeth finds so much satisfaction in her travels, she appears to have been very happy wherever she has been and writes good letters. She will have an opportunity of seeing all the great folks & this will be a source of pleasant recollection to her as long as she lives. I am glad she is so pleased with Mr & Mrs Smith and Mr: & Mrs Fry and Miss Mary, to whom my compliments. George appears to be pleasantly and advantageously situated with Mr: Cooke and an attentive man of business.
If he can observe the rule, ‘festine lente,’ he will do very well. I hope he, and all the rest of you, with regard to public affairs, will observe the precept or maxim of Govr: Samuel Adams that the “first duty of a Statesman, is Patience, and the second duty is Patience & the third duty is Patience.” Charles seldom leaves College. Mr Shaw has abandoned me totally. I know not the reason, but I hear good account of his appearance & behaviour at Boston. His Sister, with her husband, are pleasantly and advantageously situated at Hamilton.
I am your affectionate Grandfather
John Adams